                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

OLA.t"'liYAN MTUNDU ADEFUMI,
       Plaintiff,

       v.                                            CIVIL ACTION NO. 19-CV-1165

REBECCA PROSPER,
    Defendant.

                        ~                    ORDER

       AND NOW, this          day of March, 2019, upon consideration ofPlaintiffOlaniyan

Adefumi's Motion for Leave to Proceed In Forma Pauperis (ECF No.1), and his prose

Complaint (ECF No. 2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. § 1915.

       2. The Complaint is DISMISSED with prejudice as duplicative, pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(i), and for failure to state a claim pursuantto 28 U.S.C. § 1915(e)(2)(B)(ii).

       3. The Clerk of Court shall CLOSE this case.
